Cite as 2016 Ark. 354

               SUPREME COURT OF ARKANSAS
                                            No.


IN RE RULE XIV OF THE RULES                       Opinion Delivered   October 20, 2016
GOVERNING ADMISSION TO THE
BAR




                                       PER CURIAM


      The Arkansas Supreme Court Board of Law Examiners has submitted the following

revision and replacement of Rule XIV as set out on detail below.

      Rule XIV. Practice by Comity. Pro Hac Vice Appearance. Requirements for
      Participation in Arkansas Proceedings by a Non-Resident Attorney, not licensed to
      practice law in Arkansas by the Arkansas Supreme Court.

      (a) For purpose of this specific rule, the term “Non-Resident Attorney” refers
      specifically to an attorney admitted to practice law in another State, District of
      Columbia, or territory, which would allow an Arkansas attorney to seek permission
      to participate in the proceedings of any particular case in the other courts of the State
      of licensure of the “Non-Resident Attorney.”

      (b) A non-resident attorney requesting permission to participate in proceedings in a
      court in this State shall pay a fee of $200 for each case in which the attorney is
      requesting to participate. Fees under this Rule shall be collected in the same manner
      as the annual attorney license fee collected by the Clerk of the Arkansas Supreme
      Court. The Clerk shall cause the fees received pursuant to this Rule to be allocated to
      the Bar of Arkansas. A nonresident attorney who files a motion requesting permission
      to participate in proceedings in a court in this State shall provide to that court
      accompanying proof of payment of the fee required herein. Proof shall be provided to
      the non-resident attorney by the Clerk of the Arkansas Supreme Court. Except as
      otherwise provided by this rule, the non-resident attorney fee is a mandatory initial
      requirement. Upon completion of this requirement and receipt of payment issued by
                             Cite as 2016 Ark. 354

the Clerk of the Supreme Court, the non-resident attorney shall file with the
applicable Arkansas court a written, sworn motion requesting permission to participate
in a particular case. The motion shall contain: (1) the office address, telephone number,
fax number, and email address of the non-resident attorney movant; (2) the name and
Arkansas Bar ID number of an attorney licensed in Arkansas, with whom the
non-resident attorney will be associated in the Arkansas proceedings, and that
attorney’s office address, telephone number, fax number, and email address; (3) a list
of all cases, including case number and caption, in Arkansas courts in which the
non-resident attorney has participated or served as counsel or sought leave to appear
or participate within the two years preceding the filing of the Motion; (4) a list of
jurisdictions in which the non-resident attorney is licensed, including federal courts,
and a statement that the non-resident attorney is or is not an active member in good
standing in each of those jurisdictions; (5) a statement that the non-resident attorney
has or has not been the subject of disciplinary action by the Bar or courts of any
jurisdiction in which the attorney is licensed and a description of any such disciplinary
actions; (6) a statement that the non-resident attorney has or has not been denied
admission, including admission pro hac vice, to the courts of any State or to any
federal court; (7) a statement that the non-resident attorney is familiar with the
Arkansas Supreme Court Rules of Professional Conduct governing the conduct of
members of the Bar of Arkansas, and will at all times abide by and comply with the
same so long as such Arkansas proceeding is pending and said Applicant has not
withdrawn as counsel therein.

(c) Except as otherwise provided by this rule, the motion of the non-resident attorney
seeking permission to participate in Arkansas proceedings must be accompanied by an
affidavit of the resident practicing Arkansas attorney with whom the non-resident
attorney will be associated in the proceeding of a particular case. The affidavit must
contain a statement that the resident attorney recommends the non-resident attorney
applicant be granted permission to participate in the particular proceeding before the
court. In addition, the resident practicing Arkansas attorney must sign the Motion filed
by the non-resident attorney.

(d) In the case of a non-resident attorney who seeks to represent an indigent person
in proceedings in a court of this state as provided in Administrative Order No. 15.2,
the fee required by this rule shall be waived. For purposes of this rule, a motion of the
non-admitted attorney stating that the requirements of Administrative Order No. 15.2
have been satisfied, along with a letter from the sponsoring entity to that effect, shall
be sufficient to satisfy the requirements of (b) and (c) of this rule.

(e) The court may examine the non-resident attorney to determine that the
non-resident attorney is aware of and will observe the ethical standards required of
attorneys licensed in Arkansas. If the court determines that the non-resident attorney

                                        2
                                   Cite as 2016 Ark. 354

      is not a reputable attorney who will observe the ethical standards required of Arkansas
      attorneys, that the non-resident attorney has been engaging in the unauthorized
      practice of law in the state of Arkansas, or that other good case exists, the court may
      deny the motion.

      (f) The court shall deny the pro hac vice motion of a non-resident attorney when the
      non-resident resident attorney has participated, served as counsel, or entered an
      appearance pro hac vice in three (3) cases in the State of Arkansas during the twelve
      months prior to the filing of the motion.

      (g) If, after being granted permission to participate in the proceedings of any particular
      case in Arkansas, the non-resident attorney engages in professional misconduct as that
      term is defined by the Arkansas Supreme Court Rules of Professional Conduct, the
      court may revoke the non-resident attorney’s permission to participate in the Arkansas
      proceedings and may cite the non-resident attorney for contempt. In addition, the
      court may refer the matter to the Arkansas Supreme Court Office of Professional
      Conduct.

      (h) The filing of any motion under this Rule constitutes submission to the jurisdiction
      of the Arkansas Supreme Court Committee on Professional Conduct.

      We hereby approve and adopt the revised Rule XIV to the Rules Governing Bar

Admission.




                                              3